Citation Nr: 1524515	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-10 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Propriety of the termination of nonservice-connected pension benefits based upon the Veteran's countable income.  

(The issues of service connection for an acquired psychiatric disability, a disability manifest by alcohol abuse, and aging as well as entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) are the subject of a separate Board action.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel
INTRODUCTION

The Veteran served on active duty from February 1953 to October 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, which, in pertinent part, terminated nonservice-connected pension benefits, effective February 1, 2006.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his April 2012 VA Form 9, the Veteran indicated that he wanted to provide testimony regarding his appeal concerning the propriety of the termination of nonservice-connected pension benefits at a hearing before the Board at VA's Central Office.  However, in a March 2015 VA Form 9, he requested a videoconference hearing before the Board regarding other compensation issues on appeal.  In response to a request for clarification, the Veteran's representative stated in May 2015 that the Veteran would like to provide testimony regarding all of the issues on appeal during one videoconference hearing before the Board.  

A remand is, therefore, necessary to provide the Veteran with the requested hearing.  38 C.F.R. §§ 20.700, 20.703 (2014).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a videoconference hearing before the Board at the RO.  The Board notes that, in addition to his appeal concerning the propriety of the termination of nonservice-connected pension benefits, the Veteran will also be providing testimony regarding service connection for an acquired psychiatric disability, a disability manifest by alcohol abuse, and aging as well as entitlement to TDIU, which are the subject of a separate Board action. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

